Exhibit 10.20

EIGHTH AMENDMENT TO THE

AMGEN INC.

CHANGE OF CONTROL SEVERANCE PLAN

The Amgen Inc. Change of Control Severance Plan (the “Plan”) is hereby amended,
effective January 1, 2007, as follows:

 

1. Section 1(M) of the Plan shall be amended and restated in its entirety as
follows:

(M) “Group I Participants” shall mean those senior executive-level staff members
of the Company, Amgen USA Inc., and Amgen Worldwide Services, Inc., Immunex
Corporation, Immunex Manufacturing Corporation, Immunex Rhode Island
Corporation, and Amgen SF, LLC, Amgen Fremont Inc., and Amgen Mountain View Inc.
whom the Administration Committee has designated as Group I Participants. At or
before the occurrence of a Change of Control, the Company shall notify the Group
I Participants in writing of their status as Participants in the Plan.

 

2. Section 1(N) of the Plan shall be amended and restated in its entirety as
follows:

(N) “Group II Participants” shall mean those management-level staff members of
the Company, Amgen USA Inc., and Amgen Worldwide Services, Inc., Immunex
Corporation, Immunex Manufacturing Corporation, Immunex Rhode Island
Corporation, Amgen SF, LLC, Amgen Fremont Inc., and Amgen Mountain View Inc. at
Job Level 8 or equivalent and above and who are not Group I Participants, as
such group shall be constituted immediately prior to a Change of Control. At or
before the occurrence of a Change of Control, the Company shall notify the Group
II Participants in writing of their status as Participants in the Plan.

 

3. Section 1(O) of the Plan shall be amended and restated in its entirety as
follows:

(O) “Group III Participants” shall mean those management-level staff members of
the Company, Amgen USA Inc., and Amgen Worldwide Services, Inc., Immunex
Corporation, Immunex Manufacturing Corporation, Immunex Rhode Island
Corporation, Amgen SF, LLC, Amgen Fremont Inc., and Amgen Mountain View Inc. at
Job Level 7 or equivalent, as such group shall be constituted immediately prior
to a Change of Control. At or before the occurrence of a Change of Control, the
Company shall notify the Group III Participants in writing of their status as
Participants in the Plan.

To record this Eighth Amendment to the Plan as set forth herein, the Company has
caused its authorized officer to execute this document this 15th day of December
2006.

 

AMGEN INC. By:  

/s/ BRIAN MCNAMEE

Title:   Senior Vice President, Human Resources